Citation Nr: 1810136	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  07-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for anterior cruciate ligament (ACL) reconstruction of the right knee.

2. Entitlement to an initial rating in excess of 10 percent for ACL reconstruction (flexion) of the right knee.

3. Entitlement to an initial rating in excess of 10 percent for mechanical back syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1999 to September 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board most recently remanded this appeal for additional development in May 2013.

The issue(s) of entitlement to an initial rating in excess of 10 percent for mechanical back syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1. There is no objective medical evidence of moderate or severe recurrent subluxation or lateral instability of the right knee.

2. Even in consideration of his complaints of pain, pain on motion, and functional loss, the Veteran's right knee disability has not resulted in limitation of extension to 5 degrees or limitation of flexion to 30 degrees; and, there is no objective medical evidence of frequent episodes of locking and effusion due to dislocated semilunar cartilage, removal of semilunar cartilage, or treatment of a service-connected disability resulting in surgery necessitating at least one month of convalescence or with severe postoperative residuals.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for ACL reconstruction of the right knee have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2016).
2. The criteria for a rating in excess of 10 percent for ACL reconstruction (flexion) of the right knee have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.30, 4.71a, Diagnostic Codes 5003, 5258, 5259, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The matter was remanded in May 2013 for additional development.  That included contacting the Veteran to request authorization to obtain additional treatment records and affording the Veteran a VA examination. There has been substantial compliance with the Remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, to include the adequacy of any examinations.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by comparing a Veteran's present symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.

In evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. 202 at 206.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.

The Veteran's ACL reconstruction of the right knee is currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5257.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

By way of history, the April 2004 rating decision granted service connection and assigned noncompensable ratings for ACL reconstruction of the right knee.  A June 2005 rating decision continued the noncompensable rating for ACL reconstruction.  A December 2006 rating decision assigned an initial 10 percent rating for ACL reconstruction of the right knee.  An August 2017 rating decision granted service connection for ACL reconstruction (flexion) of the right knee and assigned a 10 percent rating effective February 15, 2017.

Diagnostic Code 5003 addresses degenerative arthritis.  Under that code, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.

Diagnostic Code 5257 addresses other impairment of the knee.  Under that code, a 10 percent rating requires slight recurrent subluxation or lateral instability.  A 20 percent rating requires moderate recurrent subluxation or lateral instability.  A 30 percent rating requires severe recurrent subluxation or lateral instability.

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Diagnostic Code 5258 assigns a 20 percent rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5259 assigns a 10 percent rating for removal of symptomatic semilunar cartilage.

Diagnostic Code 5260 addresses limitation of flexion of the leg.  Under that code, a noncompensable rating requires flexion limited to 60 degrees.  A 10 percent rating requires flexion limited to 45 degrees.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 addresses limitation of extension of the leg.  Under that code, a noncompensable rating requires extension limited to 5 degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating requires extension limited to 15 degrees.  A 30 percent rating requires extension limited to 20 degrees.  A 40 percent rating requires extension limited to 30 degrees.  A 50 percent rating requires extension limited to 45 degrees.

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  In VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997), it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.

At the February 2005 VA examination, flexion of the right knee was 150 degrees and extension was 0 degrees.  There was no fluid or instability, but the examiner noted marked increase in the anterior drawer sign of the right knee.  There was no increase in pain on repetitive motion testing.  Although there was pain on stressing of the knee, there was no fatigue, weakness, or lack of endurance after repeated usage.  The examiner diagnosed laxity anterior cruciate ligament.


The Veteran was seen in August 2007 due to complaints of right knee pain and some concern that the screws in his knee were misplaced.  At the time, there was no popping, locking, giving way, or swelling.  Range of motion was measured from zero to 165 degrees.  Placement of screws from the Veteran's ACL reconstruction was appropriate.  The results of joint stability testing were normal.  The concern regarding the placement of the screws was noted to be "misplaced."

At the April 2012 VA examination, flexion of the right knee was 140 degrees or greater with objective evidence of painful motion at 140 degrees or greater, and there was no limitation of extension with no objective evidence of painful motion.  On repetitive motion testing, there was no additional limitation in range of motion, and no functional loss or functional impairment.  The results of joint stability testing were normal.  The Veteran was noted to use a brace.

An August 2012 MRI report indicates possible early mild osteoarthritis and possible tear of the midlateral meniscus.

A December 2012 treatment record shows that the Veteran underwent a right knee arthroscopy.  The record indicates a diagnosis of mechanical failure of the ACL substitute on the right side and an outer meniscus anterior horn tear.  Knee joint testing under anesthetization was normal with stable collateral ligaments.  A Lachman's test and pivot shift were positive.

At the February 2017 VA examination, the Veteran complained of pain and flareups following strenuous activities.  Flexion of the right knee was 0 to 140 degrees with pain noted on flexion, and extension was 140 to 0 degrees.  On repetitive motion testing, there was no additional limitation in range of motion.  The examiner stated that the Veteran experienced pain with repeated use over a period of time and flareups without further loss of range of motion.  The examiner noted disturbance of locomotion and muscle atrophy.  There was no recurrent subluxation or lateral instability.  Joint stability testing showed anterior instability of 1+, normal posterior instability, normal medial instability, and normal lateral instability.  The Veteran was noted to have a meniscus condition with frequent episodes of joint pain and persistent pain in the right knee. The examiner stated that arthritis was diagnosed in 2012.

The examiner opined that there was a meniscus tear on MRI in 2002 that was more likely than not caused by the same mechanical injury that caused the ACL tear and osteoarthritis diagnosed in 2012 that was more likely than not due to previous knee trauma.  Residuals of the ACL tear were pain with running and deep flexion.  The examiner stated that the results of joint instability testing did not indicate instability in the joint, but rather a small amount of extra slack in the ligament.  The examiner determined that the Veteran did not suffer from any right knee impairment from any irregularity involving his surgical screws or any other aspect of his right knee ACL reconstruction and graft.

The Veteran is not entitled to a rating in excess of 10 percent for ACL reconstruction of the right knee, because the evidence does not show moderate or severe recurrent subluxation or lateral instability.  The Board acknowledges the Veteran's complaints of instability.  However, the February 2017 examiner did not find any recurrent subluxation or lateral instability.  Further, based on the examination results and review of the record, including the February 2005 examination report and December 2012 treatment record, the 2017 examiner determined that the Veteran did not have instability in the joint.  The DBQ was completed by a medical professional who formulated that conclusion based on a physical examination, review of the record, and interview of the Veteran.  The Board has no basis to contradict the conclusion made by the examiner.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

With respect to ACL reconstruction (flexion) of the right knee, measurements of the Veteran's range of motion throughout the period on appeal show that flexion of the right knee exceeded 30 degrees, which precludes a higher rating under Diagnostic Code 5260.

Consideration has been given as to whether the Veteran's disability would warrant a higher rating under any other relevant diagnostic code, including Diagnostic Codes 5258, 5259, and 5261.  Although the February 2017 examination report indicates that the Veteran has a meniscal tear, the examiner did not find dislocated or removed semilunar cartilage.  Extension of the right knee was not limited to 5 degrees or greater, which precludes the assignment of even a noncompensable rating under Diagnostic Code 5261.

The Board has also considered whether a rating is appropriate under Diagnostic Code 5003 for arthritis.  An August 2012 MRI noted early signs of osteoarthritis.  However, the evidence does not show involvement of two or more major joints or minor joint groups, or compensable or noncompensable limitation of motion.  In addition, the Veteran has already been assigned a 10 percent rating for painful motion of the right knee, meaning that assigning a separate rating for painful motion under Diagnostic Code 5003 in the absence of additional disability would constitute unlawful pyramiding.  See 38 C.F.R. § 4.14.

With respect to the December 2012 right knee arthroscopy, the Veteran was discharged on the same day following the procedure, stitches were set to be removed 12 days later, and partial loadbearing with forearm supports were prescribed for 14 days.  As the Veteran's surgery did not require at least one month of convalescence or result in severe postoperative residuals, he is not entitled to a temporary total rating under 38 C.F.R. § 4.30.

The Board has considered whether a higher rating is appropriate under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and concluded that such is not warranted.  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.  The Court specifically discounted the notion that the highest disability ratings are warranted where pain is merely evident as it would lead to potentially "absurd results."  Id. at 43.

The additional limitation (functional loss) experienced by the Veteran due to pain was accounted for by the VA examiners when determining his range of motion.  The examiners reported range of motion that included specific findings pertaining to pain.  As to the lay statements describing the Veteran's right knee symptomology and his reports of pain during flare-ups, weakness, lack of endurance, and similar complaints, the evidence does not demonstrate additional functional limitation more closely approximating the criteria for a higher rating.  The presently assigned 10 percent ratings were based on the Veteran's complaints with respect to instability and limitation of flexion.


ORDER

Entitlement to an initial rating in excess of 10 percent for ACL reconstruction of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for ACL reconstruction (flexion) of the right knee is denied.


REMAND

The matter was remanded in May 2013 to afford the Veteran an examination to evaluate the severity of his back disability and obtain a medical opinion.  Specifically, the examiner was asked to determine whether the Veteran experiences muscle spasms of the low back and reconcile any discrepancy between the May 2006 treatment record finding left lower back spasms, April 2012 VA examination report finding no muscle spasms, and current findings.  See September 2012 Medical Treatment Record, Non-Government Facility.  The February 2017 examination report indicates that the Veteran does not have guarding or muscle spasm of the back, but contains no rationale to reconcile the aforementioned conflicting evidence.  As such, the development conducted fails to comply with the remand directives, and corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.

2. Then, return the file to the examiner who completed the February 2017 examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.
  
The examiner should provide an opinion that reconciles the February 2017 examination finding of no muscle spasm with the May 2006 treatment record and April 2012 VA examination report.  If the examiner determines that the Veteran suffered from muscle spasms, state whether the muscle spasms are severe enough to result in an abnormal gait or abnormal spine contour.

The examiner must acknowledge review of the pertinent evidence of record, including the Veteran's reports of symptom manifestation.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3. Then, readjudicate the appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


